Exhibit 10.1

AMENDMENT NO. 1
Dated as of April 4, 2011
to
CREDIT AGREEMENT
Dated as of August 4, 2010

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of April 4, 2011 by and among
Blackboard Inc., a Delaware corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 4, 2010 by and among the Borrower, the Lenders and
the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to (i) delete the
definition of “Adjusted Aggregate Commitment” appearing therein and (ii) insert
the following definitions in the appropriate alphabetical order:

“Amendment No. 1 Effective Date” means April 5, 2011.

“Specified Share Repurchases” means repurchases of common stock of the Borrower
in an aggregate amount not to exceed $100,000,000 pursuant to, and in accordance
with, that certain share repurchase program specified in the Borrower’s Report
on Form 8-K filed with the SEC as of March 1, 2011.

(b) The definition of “Aggregate Commitment” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the final sentence thereof and to
replace such sentence with the following sentence:

“As of the Amendment No. 1 Effective Date, the Aggregate Commitment is
$225,000,000.”

(c) Section 5.08 of the Credit Agreement is hereby amended to add the phrase
“and the Specified Share Repurchases” at the end of the first sentence thereof.

(d) Section 6.07 of the Credit Agreement is hereby amended to (i) delete the
word “and” appearing immediately before the reference to “(d)” therein and
replace such word with a comma and (ii) insert the following sentence at the end
thereof:

“and (e) so long as no Default or Event of Default has occurred or is continuing
prior to, or would arise after giving effect (including giving effect on a Pro
Forma Basis) thereto, the Borrower may make the Specified Share Repurchases.”

(e) Each instance of the phrase “the lesser of the Aggregate Commitment and the
Adjusted Aggregate Commitment” appearing in the Credit Agreement (specifically,
in Sections 2.01(b), 2.02(c), 2.05(a), 2.06(b), 2.11(b) and 4.02(c)) is deleted
and replaced with “the Aggregate Commitment”.

(f) Schedule 2.01 to the Credit Agreement is replaced in its entirety with
Schedule 2.01 attached hereto as Annex A.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (i) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrower, the
Required Lenders, each Lender whose Commitment is being increased pursuant
hereto (each such Lender, an “Increasing Lender”) and the Administrative Agent,
(ii) the Administrative Agent shall have received counterparts of the Consent
and Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors, (iii) the Administrative Agent shall have received such opinions,
instruments and documents as are reasonably requested by the Administrative
Agent, (iv) the Borrower shall have paid to the Administrative Agent, for the
account of each Increasing Lender that executes and delivers its signature page
hereto by such time as is requested by the Administrative Agent, an amendment
upfront fee equal to 0.30% of the increased portion of such Increasing Lender’s
Commitment (as and to the extent such Commitment is being increased pursuant
hereto), (v) the Administrative Agent shall have received payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ reasonable fees
and out-of-pocket expenses (including, to the extent invoiced, reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent) in
connection with this Amendment and (vi) the Administrative Agent shall have made
such reallocations of each Lender’s Applicable Percentage of the Revolving
Credit Exposure under the Credit Agreement as are necessary in order that the
Revolving Credit Exposure with respect to such Lender reflects such Lender’s
Applicable Percentage of the Revolving Credit Exposure under the Credit
Agreement as amended hereby.

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the representations and warranties of the Borrower set forth in
the Credit Agreement, as amended hereby, are true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date and (iii) the Dollar Amount of the total
Revolving Credit Exposures does not exceed the Aggregate Commitment.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed. For the avoidance of doubt, nothing herein shall alter or otherwise
affect Section 2.20 (Expansion Option) of the Credit Agreement, which remains in
full force and effect.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

      BLACKBOARD INC., as the Borrower   By /s/ John Kinzer      
Name: John Kinzer
   
Title: Chief Financial Officer
    JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline
Lender, as the Issuing Bank and as Administrative Agent   By /s/ David F. Gibbs
     
Name: David F. Gibbs
   
Title: Managing Director
    CITIBANK, N.A., as a Lender,   By /s/ Kevin A. Ege      
Name: Kevin A. Ege
   
Title: Vice President
    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender,   By /s/ Ari Bruger      
Name: Ari Bruger
   
Title: Vice President
  By / s/ Rahul Parmar      
Name: Rahul Parmar
   
Title: Associate
    PNC BANK, NATIONAL ASSOCIATION,
as a Lender,   By /s/ Matthew Sawyer      
Name: Matthew Sawyer
   
Title: Vice President
    WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender,   By /s/ Barbara K. Angel      
Name: Barbara K. Angel
   
Title: Senior Vice President
    SILICON VALLEY BANK,
as a Lender   By /s/ Philip T. Silvia III      
Name: Philip T. Silvia III
   
Title: Vice President
    SUNTRUST BANK,
as a Lender   By /s/ William K. Danaher      
Name: William K. Danaher
   
Title: Senior Vice President
    BANK OF AMERICA, N.A., as a Lender   By /s/ Barbara P. Levy      
Name: Barbara P. Levy
   
Title: Senior Vice President
    M&T Bank, as a Lender   By /s/ Kevin J. McCormack      
Name: Kevin J. McCormack
   
Title: Vice President
   

